*710Opinion op the Court by
Judge 0 ’Rear
Dismissing.
Appellees Wilson and Bradley claiming to be the owners of certain saw logs which were levied on and sold by appellant Johnson as sheriff under an execution in favor of Kiminonth & Bro., against T. S. Vanmeter, brought this suit against the sheriff and the execution plaintiff to recover damages for the wrongful conversion of the logs. The judgment rendered by tbe court, sitting Avithout a jury, was for tbe plaintiff for $125. Vanmeter joined as a defendant also prosecuted a cross action against his co-defendants., and was awarded judgment for $100. Prom those judgments this appeal is prosecuted by the sheriff and by Kiminonth & Bro. We find ourselves unable to entertain'appellants’ complaint.
The judgment is several against the defendants in favor of the plaintiffs and the cross-plaintiff. Neither judgment is for as much as $200. Therefore the amount in,controversy is not enough to give this court jurisdiction of the appeal. (Sec. 949, Kentucky Statutes; Oswald v. Morris, 92 Ky., 48; Covington v. Jordan, 30 R., 1135; Fehler v. Gosnell, 99 Ky., 380.)
The appeal must be dismissed.